MANDATE
                Case
               Case   19-2738, DocumentDocument
                    1:17-cv-09066-AKH  114-1, 12/28/2020,
                                                 46 Filed3001224,
                                                          12/28/20 Page1 ofof
                                                                    Page 1  11
                                                                                               N.Y.S.D. Case #
                                                                                               17-cv-9066(AKH)


                           UNITED STATES COURT OF APPEALS
                                      FOR THE
                                   SECOND CIRCUIT

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     4th day of December, two thousand twenty.

     Before:     José A. Cabranes,
                 Raymond J. Lohier, Jr.,
                 Steven J. Menashi,
                        Circuit Judges.
                                                                                                Dec 28 2020
     ________________________________
                                                   JUDGMENT
      Jason Agosto,
                                                   Docket No. 19-2738
                   Plaintiff - Appellant,

      v.

      New York City Department of Education,
      Manuel Urena,

                Defendants - Appellees.
      ________________________________

             The appeal in the above captioned case from a judgment of the United States District
     Court for the Southern District of New York was argued on the district court’s record and the
     parties’ briefs. Upon consideration thereof,

           IT IS HEREBY ORDERED, ADJUDGED and DECREED that the district court’s grant
     of summary judgment to the defendants is AFFIRMED.

                                                         For the Court:
                                                         Catherine O’Hagan Wolfe,
                                                         Clerk of Court




MANDATE ISSUED ON 12/28/2020
